Title: From Thomas Jefferson to Mary Jefferson, 20 September 1785
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Polly
Paris Sep. 20. 1785.

I have not received a letter from you since I came to France. If you knew how much I love you and what pleasure the receipt of your letters gave me at Philadelphia, you would have written to me, or at least have told your aunt what to write, and her goodness would have induced her to take the trouble of writing it. I wish so much to see you that I have desired your uncle and aunt to send you to me. I know, my dear Polly, how sorry you will be, and ought to be, to leave them and your cousins but your [sister and m]yself cannot live without you, and after a while we will carry you back again to see your friends in Virginia. In the meantime you shall be taught here to play on the harpsichord, to draw, to dance, to read and talk French and such other things as will make you more worthy of the love of your friends. But above all things,  by our care and love of you, we will teach you to love us more than you will do if you stay so far from us. I have had no opportunity since Colo. LeMaire went, to send you any thing: but when you come here you shall have as many dolls and playthings as you want for yourself, or to send to your cousins whenever you shall have opportunities. I hope you are a very good girl, that you love your uncle and aunt very much, and are very thankful to them for all their goodness to you; that you never suffer yourself to be angry with any body, that you give your playthings to those who want them, that you do whatever any body desires of you that is right, that you never tell stories, never beg for any thing, mind your book and your work when your aunt tells you, never play but when she permits you, nor go where she forbids you. Remember too as a constant charge not to go out without your bonnet because it will make you very ugly and then we should not love you so much. If you will always practise these lessons we shall continue to love you as we do now, and it is impossible to love you more. We shall hope to have you with us next summer, to find you a very good girl, and to [assure you of the truth] of our affection to you. Adieu my dear child! Your’s affectionately,

Th: Jefferson

